DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This office action is responsive to the Amendments filed on 09/09/2021.  
This office action is made FINAL.
Examiner Remarks
In the spirit of compact prosecution, Applicant is requested to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview.
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.
The Applicant alleged the following: “Neither the Willis, Jr. reference, nor the Gonzales, Jr. reference, disclose or suggest the combination of limitations of claims 1 and 8 as amended. For example, neither Willis, Jr. nor Gonzales, Jr., disclose "... determining, by use of one or more computer processors, a plurality of matched results which match the inquiry image with a first plurality of the plurality of known items; and further comprising sorting the matched results, based on textual similarity scores between the textual descriptive parameters of the inquiry image and a plurality of the plurality of sets of known text based description parameters of the plurality of known items" in combination with other limitations of amended claims 1 and 8”.  The examiner is not persuaded.  Applicant’s arguments with respect to claim language of "... determining, by use of one or more computer processors, a plurality of matched results which match the inquiry image with a first plurality of the plurality of known items; and further comprising sorting the matched results, based on textual similarity scores between the textual descriptive parameters of the inquiry image and a plurality of the plurality of sets of known text based description parameters of the plurality of known items" have been considered but are moot because the new ground of rejection does not rely on Gonzales Jr. applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Nonetheless, the examiner asserts, the combination of Willis, Jr., and Chang discloses disclose the Applicant’s claim language.  Willis. Jr., discloses “global collectibles database includes about collectibles for sale from at least two different vendors, auction sites, dealers, trade shows or a combination thereof. The collectibles catalog includes information about known collectibles in existence. The comparison module may be used to compare collectibles for sale with known collectibles and/or collectibles of a collector and available collectibles for sale” (See Abstract & Figures 1-10A).  Willis, Jr. fails to disclose the newly amended claim language.  However, Chang discloses these features. More specifically, Chang’s teachings of “an exact match to objects visible in the image and can assign a higher score to the associated item” in Paragraphs 0043 & 
The Applicant alleged the following: “Gonzales Jr. does not use the term "match", "matched", or "sort" anywhere in the text of that application”.  The examiner is not persuaded.  Applicant’s arguments with respect to claim language of "match", "matched", or "sort" have been considered but are moot because the new ground of rejection does not rely on Gonzales Jr. applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Nonetheless, the examiner asserts, the combination of Willis, Jr., and Chang discloses disclose the Applicant’s claim language of "match", "matched", or "sort".  More specifically, Chang’s teachings of “an exact match to objects visible in the image and can assign a higher score to the associated item” in Paragraphs 0043 & 0094 & 0105-0108, explicitly discloses the Applicant’s claim language.  Accordingly, the examiner maintains the rejection.
The Applicant alleged the following: “Willis, Jr. does not use the term "score" anywhere in the text of that application”.  The examiner is not persuaded. MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  The combination of Willis, Jr., .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 8, 11-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Willis, Jr., US Patent Application No.:20160019622 in view of Chang, US Patent Application No.: 20190080207 .
Claim 1:
Willis, Jr., failed to disclose “a plurality of brands” and “sorting the matched results, based on textual similarity scores”.  However, Chang discloses “a plurality of brands” and “sorting the matched results, based on textual similarity scores” in Paragraphs 0043 & 0105-0108.  It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify Willis, Jr. system for aggregating, comparing and acquiring collectibles, with Chang’s automated visual product recognition systems used with deep convolutional neural networks, detect relevant categorization information (See Chang Summary of Invention). (See Chang Paragraph 0105-0108)
As modified:
The combination of Willis, Jr. and Chang, discloses the following:
generating a knowledge base in a database (“global collectibles database may include structured data fields specific or related to the type of collectible” See Willis, Jr. Paragraphs 0006 & 0027), by use of one or more computer processors, the knowledge base comprised of a plurality of fields (See Willis, Jr. Paragraphs 0005-0008 & 0078), wherein a first field of the plurality of fields of the knowledge base specifies a plurality of known brands of a plurality of known items (See Chang Paragraph 0105-0108), wherein a second field of the plurality of fields specifies a plurality of known categories corresponding to the plurality of known items (“The global collectibles database may include structured data fields such that specific information relevant to the type of collectible may be specifically stored and categorized” See Willis, Jr. Paragraphs 0006 & 0027); wherein a third field of the plurality of fields specifies a plurality of sets of known image-based parameters of the plurality of known items (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056);
wherein a fourth field of the plurality of fields specifies a plurality of sets of known text based description parameters of the plurality of known items (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056 & 0078); 
(See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056);
determining by use of one or more computer processors, a plurality of matched results  (See Chang Paragraphs 0094 & 0105-0108) which match the inquiry image with a first plurality of the plurality of known items (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056); 
and further comprising sorting the matched results (See Chang Paragraph 0105-0108), based on textual similarity scores (“an exact match to objects visible in the image and can assign a higher score to the associated item” See Chang Paragraphs 0043 & 0094 & 0105-0108) between the textual descriptive parameters of the inquiry image and a plurality of the plurality of sets of known text based description parameters of the plurality of known items (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056). 
Claim 4: 
The combination of Willis, Jr. and Chang, discloses wherein the step of generating the knowledge base in the database includes receiving a plurality of third party inputs via one or more computer processors, having one or more experts in one or more fields related to the third party inputs, analyze the plurality of third party inputs through the internet and through one or more computer processors (“The validation module may also iteratively analyze the additionally retrieved information, such as an image, depending on the accuracy of the retrieved information and the accuracy of the previous comparisons. For example, an image may be quickly analyzed (such as by using lower resolution recognition) or select portions of an image analyzed to identify possible additional information” See Willis, Jr. Paragraphs 0042-0048), and if the one or more experts determine that the third party inputs are acceptable (“These databases are what the first subject collectible database would look like if a particular collectible were added” See Willis, Jr. Paragraph 0038 & “delete option 939” See Willis, Jr. Paragraph 0061-0062), storing the plurality of third party inputs for one or more of the plurality of known brands (See Chang Paragraph 0105-0108), one or more the plurality of known categories, and one or more of the plurality of sets of known image-based parameters of the plurality of known items in the database (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056), and if the one or more experts determine that the third party inputs are not acceptable (“These databases are what the first subject collectible database would look like if a particular collectible were added” See Willis, Jr. Paragraph 0038 & “delete option 939” See Willis, Jr. Paragraph 0061-0062), not storing the plurality of third party inputs in the database; and wherein a plurality of experts, which includes the one or more experts, are selected by a review manager computer software module which is programmed to search an experts table to find the plurality of experts in response to receiving the plurality of third party inputs; wherein the plurality of experts are assigned by the review manager computer software module the task of determining whether the third party inputs are acceptable (“These databases are what the first subject collectible database would look like if a particular collectible were added” See Willis, Jr. Paragraph 0038 & “delete option 939” See Willis, Jr. Paragraph 0061-0062); and wherein the one or more experts, of the plurality of experts, accept the task of determining whether the third party inputs are acceptable (“These databases are what the first subject collectible database would look like if a particular collectible were added” See Willis, Jr. Paragraph 0038 & “delete option 939” See Willis, Jr. Paragraph 0061-0062), and wherein experts of the plurality of experts other than the one or more experts, decline the task of determining whether the third party inputs are acceptable (“These databases are what the first subject collectible database would look like if a particular collectible were added” See Willis, Jr. Paragraph 0038 & “delete option 939” See Willis, Jr. Paragraph 0061-0062).  
Claim 5:
The combination of Willis, Jr. and Chang, discloses wherein the step of generating the knowledge base in the database includes receiving a plurality of third party inputs via one or more computer processors, and using the one or more computer processors to analyze (“The validation module may also iteratively analyze the additionally retrieved information, such as an image, depending on the accuracy of the retrieved information and the accuracy of the previous comparisons. For example, an image may be quickly analyzed (such as by using lower resolution recognition) or select portions of an image analyzed to identify possible additional information” See Willis, Jr. Paragraphs 0042-0048) the third party inputs to determine if they satisfy predetermined pre- validation criteria (“retrieved information from a seller is invalid for that given characteristic of the collectible, then the retrieved information may not be saved in the global collectibles database” See Willis, Jr. Paragraph 0042-0048) for one or more of the plurality known brands (See Chang Paragraph 0105-0108), one or more of the plurality of known categories, and one or more of the plurality of known image-based parameters (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056).  
Claim 6:
The combination of Willis, Jr. and Chang, discloses wherein if one or more of the third party inputs satisfy predetermined pre-validation criteria (“retrieved information from a seller is invalid for that given characteristic of the collectible, then the retrieved information may not be saved in the global collectibles database” See Willis, Jr. Paragraph 0042-0048) having one or more experts in one or more fields related to the third party inputs, analyze the plurality of third party inputs through the internet and through one or more computer processors (“The validation module may also iteratively analyze the additionally retrieved information, such as an image, depending on the accuracy of the retrieved information and the accuracy of the previous comparisons. For example, an image may be quickly analyzed (such as by using lower resolution recognition) or select portions of an image analyzed to identify possible additional information” See Willis, Jr. Paragraphs 0042-0048), and if the one or more experts determine that the third party inputs are acceptable (“These databases are what the first subject collectible database would look like if a particular collectible were added” See Willis, Jr. Paragraph 0038 & “delete option 939” See Willis, Jr. Paragraph 0061-0062), storing the plurality of third party inputs for one or more of the plurality of known brands (See Chang Paragraph 0105-0108), one or (See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056) of the plurality of known objects in the database, and if the one or more experts determine that the third party inputs are not acceptable, not storing the plurality of third party inputs in the database (“These databases are what the first subject collectible database would look like if a particular collectible were added” See Willis, Jr. Paragraph 0038 & “delete option 939” See Willis, Jr. Paragraph 0061-0062).  
Claims 8 and 11-13
Claims 8 and 11-13 are rejected on the same basis as claims 1 and 4-6.
Claim 15:
The combination of Willis, Jr. and Chang, discloses wherein the one or more experts determine whether the plurality of third party inputs is already stored in the knowledge base (“The Information Retrieval Module may be further configured to parse product data from third parties” See Chang Paragraph 0040-0042), and if so one or more computer processors remove the third party inputs from a temporary image table (“a user may cause the system to add or remove products” See Chang Paragraphs 0111 & 0120).
Claim 16:
Claim 16 is rejected on the same basis as claim 15.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, US Patent Application No.: 20190080207 in view of Willis, Jr., US Patent .
Claim 7:
The combination of Chang and Willis fails to disclose “signed copyright permission”.  However, Rozzi discloses “signed copyright permission” (“copyright or trademark information is often embedded within an image to identify the owner of the image. This can allow a copyright owner, for example, to identify images that have been used without his or her permission. Because the copyright information can be embedded in the raster data of the image in a way that is not perceivable by a human observer, a copyright infringer may be unaware that the image he or she has used without permission actually has the copyright owners "signature" in the image. Serial numbers or other identification words, for instance, are also traditionally embedded in an image.” See Rozzi Paragraph 0033).  It would have been obvious to one of ordinary skills in the art at the time the invention was made to modify Chang and Willis by the systems of Rozzi in order to provide improved image accuracy, more effectively (See Rozzi Abstract).
As modified:
The combination of Chang, Willis and Rozzi discloses the following:
using one or more computer processors (See Rozzi Paragraph 0060) to transfer one or more signed copyright permission documents of one or more images corresponding to the plurality of sets of known image-based parameters(See Willis, Jr. Figure 7 & Paragraphs 0054 & 0056); and wherein the one or more signed copyright (“copyright or trademark information is often embedded within an image to identify the owner of the image. This can allow a copyright owner, for example, to identify images that have been used without his or her permission. Because the copyright information can be embedded in the raster data of the image in a way that is not perceivable by a human observer, a copyright infringer may be unaware that the image he or she has used without permission actually has the copyright owners "signature" in the image. Serial numbers or other identification words, for instance, are also traditionally embedded in an image.” See Rozzi Paragraph 0033), 
and if a user signs the copyright form online to form a signed copyright permission document, the computer manager computer software module is programmed to save each signed copyright permission document, of the one or more signed copyright permission documents, in a copyright record table in the knowledge base (See Rozzi Paragraph 0033).  
Claim 14:
Claim 14 is rejected on the same basis as claim 7.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gonzales, Jr., US Patent Application No.:20170178371 discloses a system and method for generating an original image are provided. In example embodiments, a user may select a category with a plurality of images. Common image attributes from the plurality of images within the user selected category is identified. A base image using the plurality of images associated with the identified common image attributes is generated. An original image is generated by varying attributes within the base image.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        January 7, 2022